DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 03/16/2021, has been received, entered and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2001-199083 A is general background reference(s) covering an inkjet printer that has detector to detect joint section provided to end of ink supply tube.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest searched prior arts Koga et al. (US 2006/0170739 A1), Nakamura et al. (US 2013/0169720 A1), Kimura et al. (US 2017/0197429 A1), Udagawa et al. (US 2009/0290003 A1) et Matsumoto et al. (US 2014/0320557 A1) disclose a pipe connection device comprising: a first material including a plurality of first pipes each having a connector receiver attached to one end, 
     However, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a pipe connection decision device comprising: a plurality of light emitters respectively provided on the plurality of connector receivers, and each configured to output light of a predetermined color allocated to the corresponding connector receiver, the colors being different from each other; a plurality of light receivers respectively provided on the plurality of connectors, and each configured to receive, when the connector receiver and the connector are coupled with each other, the light from the light emitter of the connector receiver coupled with the corresponding connector; a storage device containing in advance the allocated color to be received by the light receiver, with respect to each of the plurality of connectors; wherein the control device includes a processor, and configured to act, when the processor executes a control program, as: an identifier that identifies the color of the light received by each of the plurality of light receivers; a decider that decides, with respect to each of the plurality of light receivers, whether the color of the light received by the light receiver and identified by the identifier accords with the allocated color stored in the storage device with respect the corresponding light receiver; and a controller that causes the display device to (i) display a first message indicating that all of the plurality of connectors are normally connected, when the decider decides that the color of received light accords with the allocated color, with respect to all of the plurality of light receivers, and (ii) display, when the decider decides that the color of received light discords with the allocated color, with respect to at least one of the plurality of light receivers, a second message indicating that the connector, having the light receiver with respect to which the decider has decided that the color of received light discords with the allocated color, is wrongly connected.”

It follows that claims 2-11 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675